Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please enter the following amendment:
Cancel claims 15 and 19-22.
	
The after final amendment filed January 24, 2022 states “Claims 15 and 19-22 as submitted on November 3, 2021 have been deleted” but fails to direct that these claims be deleted.  Accordingly, claims 15 and 19-22 are canceled by examiner’s amendment.  Additionally claims 15-17 as presented in the after final amendment have been renumbered as claims 16-18 (as they were numbered in the November 3, 2021 amendment).

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.

		
Signed:

/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991         

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991